DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Remarks/Arguments filed on 09/02/2022.
Claims 1 and 3-20 are pending. Claims 7, 10, 11, 13 and 15-19 are withdrawn from consideration.
Claims 1, 3-6, 8-9, 12, 14 and 20 are pending and presented for examination.
Applicant’s arguments, see pages 10-14, filed 09/02/2022, with respect to claims 1, 3-6, 8-9, 12, 14 and 20 have been fully considered and are persuasive.  The 103 rejection of claims 1, 3-6, 8-9, 12, 14 and 20 has been withdrawn. 
However, upon further consideration a new ground of rejection is prepared as follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is dependent on cancelled claim 2. Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexandre Boulay et al. (Dalton Transactions, 2011, 40, 6206-6209).
Boulay discloses a novel synthetic pathway to prepare a dual imaging agent in a single molecule. The dinuclear Re(I)/Tc(I) complex, namely [Re(CO)3(bipy){(4-PyrIDA)Tc(CO)3}, a Re/Tc-based heterometallic assembly (reads on multinuclear) act as a potential bimodal optical/SPECT probe (abstract). 
                              
    PNG
    media_image1.png
    317
    400
    media_image1.png
    Greyscale
.
Additional disclosure includes that the synthetic strategy allowed the preparation of a promising addressable water-soluble fluorescent rhenium(I) complex. Thus, the Examiner considers each of the forgoing teachings as clearly anticipating the instantly claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 8-9, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu Takayam et al. ((Journal of Nuclear and Radiochemical Sciences, 6(3), 149-152, 2005) in view of Alexandre Boulay et al. (Dalton Transactions, 2011, 40, 6206-6209).
 Takayama discloses synthesis of phenoxo-bridged dimeric technetium (I) tricarbonyl complex with Schiff base ligand. From X-ray crystallography, this dinuclear complex was revealed to be a “dimer” composed of two Tc(CO)3 (salbut) subunits bridged by two oxygen atoms of the salbut ligand and the two Tc(CO) (salbut) subunits are in inversion symmetry each other (abstract and page 150).

    PNG
    media_image2.png
    293
    440
    media_image2.png
    Greyscale
. Additional disclosure includes that reactions of [99Tc(CO)3Cl3]2- with bidentate ligands are extensively studied to provide a basic insight into fac-99mTc(CO)3 radiopharmaceuticals with bidentate ligands. Technetium (I) carbonyl complexes with various bidentate ligands with N, O and S donor atoms were synthesized by ligand substitution reactions of (Et4N)2[Tc(CO)3Cl3].
Takayama fails to disclose one of the bridging ligand coordinated to the transition metal which is 99mTc radioisotope.
Boulay discloses a novel synthetic pathway to prepare a dual imaging agent in a single molecule. The dinuclear Re(I)/Tc(I) complex, namely [Re(CO)3(bipy){(4-PyrIDA)Tc(CO)3}, a Re/Tc-based heterometallic assembly (reads on multinuclear) act as a potential bimodal optical/SPECT probe (abstract). 
                              
    PNG
    media_image1.png
    317
    400
    media_image1.png
    Greyscale
.
Boulay discloses that photophysical properties, 99mTc-radiolabelling and in vitro stability of this compound were also investigated. Such dinuclear probes required complex chemical architectures bearing two distinct chelating moieties. In order to avoid a statistical repartition of both metals, the complexation steps must be selective or sequential, especially if the two chosen metals exhibit the same coordination properties. The radioactive nature of the technetium-99m forces us to set up its complexation at the last step. Thus, we developed an efficient synthetic strategy, similar to those reported recently by Faulkner and colleagues, using the well-known fluorescent complex [Re(CO)3Cl(bipy)] as starting material. The relative lability of the Re–Cl bond allowed us to incorporate a Tc specific tridentate chelating moiety, as highlighted in Scheme 1, while enhancing the fluorescence properties of the rhenium complex (page 6206).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the Takayama’s phenoxo-bridged dimeric technetium (I) tricarbonyl complex one of the bridging ligand coordinated to the transition metal with 9°"Tc radioisotope. The person of ordinary skill in the art would have motivated to make those modifications because Boulay teaches that the nuclear features of Tc(I) complexes combined to the fluorescence properties of analogous Re(I) complexes have received great attention for the preparation of SPECT/Optical imaging agents (page 6206) and synthetic strategy allowed the preparation of dinuclear probes with required complex chemical architectures bearing two distinct chelating moieties. Boulay teaches that in order to avoid a statistical repartition of both metals, the complexation steps must be selective or sequential, especially if the two chosen metals exhibit the same coordination properties. The person of ordinary skill in the art would have reasonably expected success because Re/Tc-based heterometallic assembly could act as a potential bimodal Optical/SPECT probe and such diagnostic probes provides an attractive approach to overcome the limitations of either an imaging method when used alone, and to correlate in vivo imaging and in vitro fluorescent microscopic examinations to improve the diagnostic accuracy.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618